Citation Nr: 0635926	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-12 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
limitation of motion of a left knee disability from March 15, 
2001; a separate 10 percent rating for subluxation of a left 
knee disability prior to August 16, 2003; and a rating in 
excess of 10 percent for subluxation of a left knee 
disability from August 16, 2003.
 
2.  Entitlement to an effective date earlier than March 15, 
2001, for a 10 percent rating for limitation of motion of a 
left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1977 to June 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California; 
jurisdiction subsequently shifted to the Seattle, Washington, 
RO.

A November 2002 rating decision continued a 0 percent rating 
for residuals of left knee surgery, and the veteran filed a 
notice of disagreement (NOD) that month.  In February 2003, 
the RO granted an increased rating of 10 percent effective 
March 15, 2001, and issued a statement of the case.  In July 
2003, the veteran filed a NOD concerning the effective date.  
A January 2004 rating decision continued to consider the 
matter of an increased rating for a left knee disability and 
assigned a separate 10 percent rating for subluxation of the 
left knee effective June 23, 2003; the RO also continued a 10 
percent rating of limitation of motion of the service-
connected left knee.  The veteran filed a February 2004 NOD 
that continued to contest the disability evaluations assigned 
to a left knee disability, as well as the effective dates of 
both increases (the 10 percent for limitation of motion and 
the separate 10 percent for subluxation).  

As detailed further below, a February 2005 supplemental 
statement of the case (SSOC) explained, and a rating sheet 
thereafter reflected, that the correct date for a separate 
rating for subluxation should have been August 16, 2003.  
Thus, this decision has adopted the corrected date.  

Though the veteran referred to an "earlier effective date" 
for the grant of a separate 10 percent rating for 
subluxation, the Board considers this part and parcel of the 
increased rating claim, which is reflected in the phrasing of 
the first issue on the cover page of this decision.  

Also, the veteran had been scheduled for an August 2006 
hearing before a Veteran's Law Judge but failed to appear; 
thus the case will be processed as though the request for a 
hearing had been withdrawn, and a decision will be made based 
upon all of the available evidence.  38 C.F.R. § 20.702(d).  



FINDINGS OF FACT

1.  Competent medical evidence shows that the veteran's 
service-connected left knee limitation manifested flexion 
limited to 130 degrees; full extension with pain at the 
extreme of motion; functional loss manifested chiefly by 
painful movement; and subluxation as of a November 2003 VA 
examination.  

2.  On March 15, 2001, the veteran submitted a claim for an 
increased rating; an increased rating was not factually 
ascertainable within one year prior to March 2001; and there 
was no informal claim, formal claim, or written intent to 
file a claim for an increased rating between March 1981 (the 
date of the last final denial of a rating in excess of 0 
percent for a left knee disability) and March 2001.  



CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for limitation of motion 
of a left knee disability; a separate 10 percent rating for 
subluxation of a left knee disability prior to August 16, 
2003; and a rating in excess of 10 percent for subluxation of 
a left knee disability from August 16, 2003, are not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, and 
5261 (2006).  

2.  An effective date earlier than March 15, 2001, for the 
award of a 10 percent rating for a left knee disability is 
not warranted.  38 U.S.C.A. §§ 1155, 5110, 5111 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.31, 3.155, 3.157, 3.400 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in a 
September 2001 and May 2005 letter.  The record indicates 
that the earlier letter may have been sent to a bad address-
regardless, it appears that the veteran received the latter 
letter.  For this reason, the following analysis will focus 
on the May 2005 correspondence.  

In accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the veteran has been afforded the appropriate 
information in order to advance any contention regarding the 
claim considered below.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Particularly, the May 2005 letter told the 
veteran that for an increased rating the evidence must show 
that a service-connected disability had gotten worse.  In 
March 2006, the veteran received notification concerning 
disability ratings and effective dates, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); it is noted, however, 
that had the veteran not received this latter notice, he 
would not have been prejudiced because the denial below 
renders any issue regarding a rating or effective date moot.  

As indicated above, the veteran eventually received 
sufficient VCAA notification.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Also, as illustrated above, the 
veteran's representative responded to the May 2005 letter 
that the case should be sent to the Board.  As such, it is 
appears that the veteran's case was developed to fullest 
extent possible, and any timing error or procedural defect 
concerning VCAA notification in relation to adjudication of 
the veteran's claims is harmless.  

It is further recognized that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
May 2005 letter that informed the veteran of the following:  
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to the 
claim, please send it to us."   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained treatment records from various 
VA Medical Centers detailed below dated from 2000 to 2005.  
The RO attempted to obtain records from Emanual Hospital via 
an address provided by the veteran for treatment he said was 
done from 1980-1989; however, the mail was returned as 
undeliverable.  It is again particularly noted that in 
response to the May 2005 VCAA letter, the veteran's 
representative asked the case be sent to the Board, and did 
not offer any additional evidence.  It is also noted that at 
his hearing the veteran identified treatment by a "Dr. 
Kim"-however, upon receiving the March 2005 letter that 
specifically asked him to provide or at least identify any 
other evidence in support of his claim (with enclosed VA Form 
21-4142, Authorization and Consent to Release Information), 
no further outstanding evidence was identified.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (holding that the duty to 
assist is not a one-way street).

VA examinations from August 2002 and November 2003 are of 
record, and further assessment is not necessary.  It is noted 
that at his personal hearing the veteran stated that his knee 
was getting worse, and that he was getting ready for another 
knee surgery.  Treatment records obtained thereafter, 
however, failed to indicate the preceding.  Also, several VA 
treatment providers noted that the veteran abruptly left the 
clinic on several occasions during the course of treatment 
for other medical problems.  For example, in January 2005 the 
veteran walked into the clinic after a six month hiatus, and 
it was noted that he had been a no show for at least five 
previously scheduled appointments.  A month later it was 
again observed that the veteran had missed multiple 
appointments for various reasons from finances to childcare 
issued to being homeless.  Pointedly, these records do not 
contain any information at all concerning a left knee 
disability.  Thus, given the thorough nature of the two VA 
examinations of record, a remand is not necessary at this 
time.  

For the foregoing reasons, it is concluded the evidence of 
record provides sufficient information to adequately evaluate 
the claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained. 
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Thus, based upon the preceding and given the long appeal 
period in this case (which generated numerous correspondence 
from VA concerning the merits of the claim under the law), it 
is apparent that the veteran has been given an essential 
opportunity to advance his claim.  Overton v. Nicholson, No. 
02-1814 (U.S. Vet. App. September 22, 2006) (recognizing that 
a review of the entire record, in relation to 38 U.S.C.A. 
§ 7104(a), and examination of various predecisional 
communications, can assist in determining whether the veteran 
had been "afforded a meaningful opportunity to participate 
in the adjudication").  No prejudice results in proceeding 
with the issuance of a final decision in this case.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As such, VA satisfied its duties to the veteran given the 
circumstances of this case.  

Legal standards

	Increased rating
Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

The standardized range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II.  Evaluations for limitation of flexion of a knee 
are assigned as follows:  Flexion limited to 60 degrees is 
0 percent, flexion limited to 45 degrees is 10 percent, 
flexion limited to 30 degrees is 20 percent, and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Evaluations for limitation of extension of the knee are 
assigned as follows:  Extension limited to 10 degrees is 10 
percent, extension limited to 15 degrees is 20 percent, 
extension limited to 20 degrees is 30 percent, extension 
limited to 30 degrees is 40 percent, and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

It is noted that degenerative arthritis established by X-ray 
evidence will also be rated on the basis of limitation of 
motion under the proper diagnostic codes for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Only when the limitation of motion of the specific 
joint is noncompesable under the appropriate diagnostic code 
a rating of 10 percent is applicable for each such major 
joint or group of minor joints affected by limitation of 
motion.
 
Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  

The veteran may be rated separately under codes that address 
limitation of motion (like DC's 5003, 5260, and 5261) and DC 
5257 because the latter code does not take limitation of 
motion into account.  See Esteban v. Brown, 6 Vet. App. 259, 
261 (1994); VAOPGCPREC 9-98.  Also, where a veteran has a 
limitation of flexion and a limitation of extension, the 
limitations must be rated separately to adequately compensate 
for functional loss, which comports with the principle 
underlying Esteban.  See VAOPGCPREC 9-2004.  

	Earlier effective date
The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.   The Board notes that the 
effective date of an award of increased compensation may, 
however, be established at the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred, if the application for an increased evaluation is 
received within one year from that date. 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The applicable statutory and regulatory provisions require 
that the VA look to all communications from the appellant 
which may be interpreted as applications or claims-formal 
and informal-for benefits.  In particular, the VA is 
required to identify and act on informal claims for benefits. 
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

In this respect, with regard to the terms "application" or 
"claim," the Board notes that once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service- 
connected disability is not compensable in degree, a report 
of examination or hospitalization by VA or the uniformed 
services can be accepted as an informal claim for benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  These provisions 
apply only when such reports relate to examination or 
treatment of a disability for which service connection has 
been previously established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment, or hospital examination.  38 
C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).  See 
Sears v. Principi, , 249 (2002) (holding that section 3.157 
applies to a defined group of claims, i.e., as to disability 
compensation, those claims for which a report of a medical 
examination or hospitalization is accepted as an informal 
claim for an increase of a service connected rating where 
service connection has already been established).

Analysis

After a complete review of the record in compliance with 
38 U.S.C.A. § 7104(a), it is apparent that the veteran is not 
entitled to an increased rating for a left knee disability 
because the evidence of record does not approximate the next 
highest rating criteria.  Likewise, an earlier effective date 
is not appropriate because the record does not contain an 
unaddressed informal claim prior to the pending March 2001 
claim for an increased rating.  

An August 1979 rating decision granted service connection for 
residuals of a left knee injury with chondromalacia, minimal 
findings, with a 0 percent rating from March 2, 1979.  The 
next piece of information in the claims file is an August 
1980 VA Form 21-4138 where the veteran request that his 
service-connected left leg condition be reopened, and that he 
would send medical records from his private doctor in a few 
days.  The Portland VAMC sent treatment records from July 
1977 to July 1980 concerning the veteran's left knee because 
the veteran had requested it send copies of his medical chart 
to the RO.  

Thereafter, the record contains a November 1980 RO letter 
that told that the veteran since he had not reported for a 
scheduled examination, VA had no choice but to deny his 
claim.  The letter referred the veteran to the Notice of 
Procedural and Appellate Rights on the back of the letter.  

In December 1980, the veteran filed another VA Form 21-4138, 
which stated that he had not been notified of the scheduled 
VA examination.  The veteran related that he had moved and 
thought it would have been forwarded to him at a new address.  
Thereafter, a Request for Physical Examination in the file 
looked as if it had been reprocessed, and that it was to 
proceed.  In March 1981, however, the RO issued another 
letter echoing the November 1980 letter such that the 
veteran's claim was denied because he had not appeared at a 
scheduled VA examination.  Apparently the veteran had moved 
again since he had identified a new address in December 1980.  

Thereafter, a March 1981 letter from Saif Corporation asked 
VA for copies of the veteran's medical regards for a left 
knee problem so that the company could ascertain its 
responsibilities to the veteran.  Enclosed was an 
authorization for the release of records signed by the 
veteran for the purpose of a worker's compensation claim.  
Also, the veteran's representative filed a March 1981 letter 
referring to expeditious action in relation to Saif 
Corporation request.

Next, the RO received an April 1993 letter from a private law 
firm who sought complete medical records on the veteran's 
behalf concerning an unidentified matter involving 
litigation.  The letter enclosed a waiver signed by the 
veteran.

In January 1997, the RO completed a VA Form 10-7131, Exchange 
of Beneficiary Information and Request for Administrative and 
Adjudicative Action, concerning whether the veteran had been 
active duty for training only.  

On March 15, 2001, the veteran's representative filed a claim 
for an increased rating because a service-connected left knee 
disability had worsened.  Notably, the file contains a VA 
Form 21-4138 that is dated February 2000, on which the 
veteran stated that he wished to reopen his claim; however, 
the date stamp was March 15, 2001.  

Pursuant to the claim, VA treatment records were obtained.  
The earliest is dated December 2000 when the veteran had a 
staple removed from fusion of C6-C7.  The veteran related 
that he had had knee surgeries in 1980, 1982, and 1986, which 
involved lateral ligament reconstruction and dislocated 
patella.  The veteran was treated, however, for his neck 
injury.  In fact, treatment reports from December 2000 until 
April 2002 addressed the veteran's neck problems.  In April 
2002, however, the veteran complained that left knee pain had 
had for 20 years worsened in the last five months.  The knee 
had given out walking up stairs, and the veteran had fallen.  
Examination found pain at lateral colat. area with palpation 
and with Apley's distract and compression with internal 
rotation, and no laxity.  

At an August 2002 VA examination, the veteran stated that he 
had had two surgeries on his knee.  He reported constant pain 
and weakness, and the knee gave out on multiple occasions.  
The veteran complained of locking, pain, and swelling daily.  
He had pain, grinding, locking, and weakness.  The symptoms 
were constant.  On examination, there were no signs of 
abnormal weightbearing, and no limited function of standing 
or walking.  The veteran required no corrective devices.  

The examiner noted that the veteran's knees appeared to be 
normal, and were without redness, swelling, effusion, 
drainage, abnormal movement, instability or weakness.  Range 
of motion was normal without pain, fatigue, weakness, lack of 
endurance or incoordination, bilaterally.  Drawer and 
McMurray tests were negative bilaterally.  Flexion was 0-140 
degrees, and extension was 0 degrees.  X-ray demonstrated no 
abnormality.  The impression was residuals of knee injury 
chondromalacia minimal findings.  The examiner noted moderate 
affects on comfort level as well as ADLs involving walking 
when actively painful.  

VA treatment notes from the Jerry L. Pettis VAMC between 
February and August 2003 showed that the veteran received 
treatment for other medical concerns than his left knee.  

At a November 2003 VA examination, the veteran described 
several knee surgeries in 1979, 1980, and 1982.  He reported 
that his knee remained week and it gave out a lot.  It as 
painful with walking, riding a bike, squatting, kneeling, and 
weightbearing.  The veteran stated that the knee also 
swelled, and that the symptoms were constant.  He had to rest 
it a lot by sitting, elevating, and icing.  The veteran 
reported that his physician had recommended bed rest as often 
as he could.  The veteran took Motrin 800 mg 4 go 5 pills a 
day, and Vicodin.  

Physical assessment of the left knee revealed no 
inflammation, and there was a scar on the lateral aspect 11 
cm long x 0.1 cm.  It was hypopigmented and slightly 
depressed with mild disfigurement, and no ulceration, 
tenderness, adherence, tissue loss or keloid.  The scar had 
abnormal texture without limitation of motion.

The left knee had flexion to 130 degrees and extension to 0 
degrees with pain at the end point of each range of motion.  
There was additional fatigue, weakness, lack of endurance and 
incoordination, but pain had the major impact on function.  
Drawer test was negative bilaterally, and McMurray test was 
slightly abnormal on the left.  The knee also revealed 
evidence of slight recurrent subluxation without joint 
effusion or locking pain.  Diagnostic studies for the left 
knee were negative.  The diagnosis was residuals of left knee 
injury with chondromalacia status post surgery with 
persistent symptoms.  

In May 2004, the RO received information from the veteran 
that, according to him, confirmed entitlement to an earlier 
effective date because it constituted an informal claim in 
1980-the documents were photocopies of the VA medical 
evidence from July 1977 to July 1980 that had been of record 
at the time of denials in 1980 and 1981.  

A January 2004 VA treatment note from the San Diego VAMC 
indicated that the veteran continued to have chronic left 
knee pain.  Otherwise, records from January 2004 to August 
2005 do not show further treatment for or complaints related 
to the left knee.  

It is apparent that the veteran is not entitled to a rating 
in excess of 10 percent for limitation of motion.  At an 
August 2002 VA examination, flexion was 0-140 degrees, and 
thus normal; to get the next highest rating of 20 percent his 
flexion ought to have been limited to 30 degrees.  Similarly, 
at the November 2003 VA examination, the veteran's had 
flexion to 130 degrees, which does not approach flexion 
limited to 30 degrees.  Even considering DeLuca factors, 
which were found to be present only during the November 2003 
VA examination, functional loss due to pain on movement, 
etcetera, does not bring the veteran's left knee disability 
into the realm of flexion limited to a mere 30 degrees.  
Also, VAOPGCPREC 9-2004 has been considered, and both VA 
examinations found that the veteran had normal extension of 0 
degrees.  Moreover, though the November 2003 VA examination 
found pain at the end of extension, this finding does not 
warrant a separate 10 percent rating under DC 5261 because 
the veteran has not demonstrated limitation of extension to 
10 degrees even considering painful motion.  

Additionally, a rating in excess of 10 percent for 
subluxation from August 16, 2003, is not appropriate at this 
time.  

At this point, it is noted that in a February 2006 SSOC, the 
RO noted it had made an administrative error in originally 
assigning a June 23, 2003, effective date for a separate 10 
percent rating.  Particularly, a prior RO decision had found 
that June 23, 2003, was a "date of claim"-the February 
2006 SSOC noted, however, that the matter of an increased 
rating for a knee disability had already been subject to a 
NOD and had remained a pending claim.  Thus, any reference to 
a June 23, 2003, "claim" had been in error.  As such, the 
effective date for the separate 10 percent rating should have 
been the date of the November 10, 2003, VA examination 
because it was the earliest date that subluxation of the knee 
was factually ascertainable.  The SSOC indicated that no 
effort would be taken to recoup any erroneous payments 
because the error had entirely been a VA administrative 
error.  Thereafter the rating sheet reflected an official 
effective date of August 16, 2003, which this decision has 
utilized.

Rather, the November 2003 VA examiner identified slight 
recurrent subluxation without joint effusion or locking pain, 
and diagnostic studies for the left knee were negative.  
Moreover, the VA treatment records do not show sustained 
and/or consistent treatment for the veteran's left knee 
problem, which weighs against a conclusion that subluxation 
may be considered moderate under the rating criteria.  

Moreover, an August 2002 VA examiner had not, upon testing, 
objectively identified subluxation at that time.  Thus, given 
that the record contains objective evidence of subluxation 
for the first time in November 2003, which an examiner deemed 
was slight, the Board cannot conclude that the subluxation is 
moderate as per DC 5257.  Though the Court's case in Wisch v. 
Brown, 8 Vet. App. 139 (1995) has been interpreted to hold 
that silence is insufficient to show the lack of 
symptomatology, the facts of Wisch are distinguishable from 
the facts in the pending case.  Particularly, the Wisch case 
involved a claim of service connection concerning aggravation 
of a preexisting condition, and the Court found that the 
Board had improperly relied upon a VA examination report that 
simply had never addressed the central matter of aggravation.  
In contrast, the pending matter presents a claim for an 
increased rating, and the Board relies upon a VA medical 
examiner to provide objective findings about the medical 
state of the veteran's left knee.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991) (standing for the proposition that the 
Board cannot draw its own medical conclusion from assertions 
in the record and rely upon it in an adjudication).

Accordingly, the veteran is not entitled to a separate 10 
percent rating under DC 5257 for subluxation of the left knee 
prior to August 16, 2003.  The veteran testified at his 
personal hearing that the two conditions of limitation of 
motion and subluxation obviously existed together at the time 
of the August 2002 VA examination, and thus he was entitled 
to a separate 10 percent rating prior to August 16, 2003.  
The veteran is not qualified, however, to offer a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (recognizing that where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible, and lay assertions of medical status do not 
constitute competent medical evidence).  To the extent that 
the veteran intended to relay information that he experienced 
the same symptoms at both examinations, his testimony has 
been considered.  The objective findings related by both VA 
examinations are highly probative, however, because it 
addresses a matter of medical diagnosis.  Thus, the findings 
are relied upon to determine that a separate 10 percent 
rating is not warranted prior to August 16, 2003.  

Finally, the veteran is not entitled to an effective date 
earlier than March 15, 2001.  In this case, the date of claim 
has been determined to be March 15, 2001.  A review of the 
record does not show that it was factually ascertainable that 
there had been an increase in severity within the one year 
preceding the date of claim.  As noted above, VA medical 
evidence commencing in April 2000 showed that the veteran had 
been treated primarily for a cervical spine injury rather 
than a service-connected left knee injury.  Therefore, in 
order for an earlier effective date to be assigned, the 
evidence would have to show that there was a formal or 
informal claim pending prior to March 15, 2001.  

Here, it is noted that the veteran contended at his hearing 
that VA medical records from 1980 ought to have been 
considered an informal claim under 38 C.F.R. § 3.157.  This 
evidence, however, was of record when the RO denied the 
veteran's increased rating claims in November 1980 and March 
1981 for failure to report to VA examinations.  It is noted 
that the Court has held that "[s]ilence in a final RO 
Decision made before February 1990 cannot be taken as showing 
a failure to consider evidence of record."  See Crippen v. 
Brown, 9 Vet. App. 412, 421-22 (1996).  Thus, because the 
veteran did not appeal either the November 1980 and March 
1981 determinations, he may not re-litigate that same issue 
based on the same evidence.  Meaning, those decisions are 
final in the absence of clear and unmistakable error, see 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103, and an effective 
date earlier than March 15, 2001, based upon the same 
evidence considered at that time is legally precluded.

Moreover, there is no other filing in the record between 
March 1981 and March 2001 upon which to base an earlier 
effective date for the award of a 10 percent evaluation.  
Particularly, neither the March 1981 letter from Saif 
Corporation or the April 1993 letter from the private law 
firm can be considered an informal claim because no intent to 
apply for VA benefits was indicated.  See 38 C.F.R. § 
3.155(a).  Therefore, the date of claim is the earliest 
effective date that can be granted for the award of the 10 
percent rating.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).  Under these circumstances, the Board would find 
that the increase occurred after the date of claim.  When 
that happens, the provisions allowing an effective date to 
precede the date of claim are not implicated, and the 
effective date is the date of increase.  See Harper v. Brown, 
10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2).

Thus, a preponderance of the evidence is against an effective 
date earlier than March 15, 2001.  


ORDER

Ratings in excess of 10 percent for limitation of motion of a 
left knee disability; a separate 10 percent rating for 
subluxation of a left knee disability prior to August 16, 
2003; and a rating in excess of 10 percent for subluxation of 
a left knee disability from August 16, 2003, are all denied.  

An effective date earlier than March 15, 2001, for a 10 
percent rating for limitation of motion of a left knee 
disability is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


